DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “grinding the quenched naturally occurring mineral to a powder having volume-based mean particle size of less than or equal to 40 μm whereby the powder is a natural pozzolan”.  Applicant’s independent claim 1 also recites in part “quenching the at least partially molten naturally occurring mineral in water so that at least a portion of the quenched naturally occurring mineral is in amorphous form”.  According to Applicant’s claim language, the claimed naturally occurring mineral is physically and chemically transformed from its natural form to its amorphous form once the claim quenching step is performed.  While the subsequent claimed grinding step grinds the claimed quenched naturally occurring mineral, the claimed quenched naturally occurring mineral is now “in amorphous form” and is no longer “a natural pozzolan” as recited.  Hence, the claimed “quenched naturally 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0288912 A1 to Sun et al. (hereinafter “Sun”) in view of CN105753410 A to University of Hubei Technology (hereinafter “Hubei”) (copy of English language mechanical translation provided herewith).

Referring to Applicant’s independent claim 1, Sun teaches a method of making a natural pozzolan for use in cementitious materials (See Abstract of Sun) comprising: heating a solid, naturally occurring mineral so that at least a portion of the solid naturally occurring mineral melts to form an at least partially molten naturally occurring mineral (pars. [0037-40], [0044], [0123]; the naturally occurring mineral, e.g., quartz, of Sun is equivalent to Applicant’s claim term “a solid, naturally occurring mineral); quenching the at least partially molten naturally occurring mineral in water so that at least a portion of the quenched naturally occurring mineral is in amorphous form (pars. [0041], [0044], [0098] of Sun); grinding the quenched naturally occurring mineral to a powder (pars. [0044], [0108] of Sun) whereby the powder is a natural pozzolan (par. [0094] of Sun); and combining the powder with a hydraulic cement (pars. [0107-108], [0114-115] of Sun).
Although Sun teaches grinding the quenched naturally occurring mineral to a powder (pars. [0044], [0108] of Sun), Sun does not teach explicitly the resultant powder has a “volume-based mean particle size of less than or equal to 40 μm” according to Applicant’s claim language.


Referring to Applicant’s claim 2, Sun as modified by Hubei teaches the quenched naturally occurring mineral comprises 75.2% to 100% by weight amorphous form (par. [0098]; Table 1 of Sun).  The amorphous content in weight percent taught by Sun as modified by Hubei renders obvious Applicant’s claimed range.  The amorphous content in weight percent taught by Sun as modified by Hubei lies within Applicant’s claimed range of “approximately 10% to approximately 99% by weight”.  MPEP 2144.04 [R-10.2019] (I)

Referring to Applicant’s claim 3, Sun as modified by Hubei teaches the quenched naturally occurring mineral is at least partially hyaloclastite (pars. [0122-123]; the quartz of Sun is equivalent to Applicant’s claim term “at least partially hyaloclastite”).

Referring to Applicant’s claim 5, Sun as modified by Hubei teaches the method further comprises combining the powder and hydraulic cement with aggregate and water (pars. [0107-108], [0114-115] of Sun).

Referring to Applicant’s claim 7, Sun as modified by Hubei teaches the naturally occurring mineral is quartz (par. [0123] of Sun).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0288912 A1 to Sun et al. (hereinafter “Sun”) in view of CN105753410 A to University of Hubei Technology (hereinafter “Hubei”) (copy of English language mechanical translation provided herewith) as applied to claim 1 above, and further in view of United States Patent No. 3,366,720 to Burger (hereinafter “Burger”).

Referring to Applicant’s claim 6, although Sun as modified by Hubei teaches the naturally occurring mineral is quartz (par. [0123] of Sun), Sun as modified by Hubei does not teach explicitly the naturally occurring mineral is “basalt, intermediate basalt, andesite, dacite, rhyolite or combinations or mixtures thereof” according to Applicant’s claim language.
However, Burger teaches a method of producing building blocks which consists essentially in dry mixing one to fifteen parts by volume of particles of rock with one part hydraulic cement and not more than 5% by volume of the final mixture of calcium chloride (col. 1, ll. 50-58 of Burger).  In carrying out the method, Burger teaches the particles of rock are selected from the group consisting of granite, quartz, feldspar, limestone, slate, marble, porphyry, sandstone, syenite, basalt, diabase, trachyte, dolomite, and gneiss (col. 2, ll. 1-9 of Burger).  There is a reasonable expectation the quartz sand of Sun as modified by Hubei can be substituted with the basalt rock particles taught by Burger.  As both Burger and Sun as modified by Hubei teach methods for fabricating cementitious materials (See Abstract of Burger; See Abstract of Sun; See Abstract of Hubei), and Burger teaches quartz and basalt are suitable for use as materials in making cement (col. 2, ll. 1-9 of Burger), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the quartz of Sun as modified by Hubei with the basalt taught by Hubei.  A person having ordinary MPEP 2144.06 [R-08.2012] (II) and 2144.07 [R-08.2012]

Response to Arguments
Applicant’s claim amendments, see Response to Office Action, filed January 13, 2021, with respect to the rejection of claims 1, 3, 7 and 8 under 35 USC 102(a)(1); rejection of claims 1 and 6-8 under 35 USC 102(a)(1); rejection of claims 1, 3 and 7-11 under 35 USC 102(a)(1); rejection of claims 9-11 under 35 USC 103; rejection of claims 2-4 under 35 USC 103; and, rejection of claims 2, 4 and 5 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record..  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of CN105753410 A to University of Hubei Technology and United States Patent No. 3,366,720 to Burger. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731